Citation Nr: 0124337	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  97-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis of the hands and feet, currently evaluated as 
10 percent disabling.  

2.  Entitlement to a compensable evaluation for 
dermatophytosis of the groin, on appeal from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1968 and from May 1977 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  By an August 1996 rating decision, in 
pertinent part, the RO denied an evaluation in excess of 10 
percent for service-connected dermatophytosis of the hands 
and feet.  By a September 1997 rating decision, the RO 
granted service connection for dermatophytosis of the groin, 
with assignment of a noncompensable evaluation.  

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  A transcript of 
the hearing is of record.  

In August 1999, the Board remanded the claim for additional 
evidentiary development.  


FINDINGS OF FACT

1.  The appellant's dermatophytosis of the hands and feet is 
manifested by constant itching, extensive lesions and 
exfoliation, and crusting.  

2.  From the initial grant of service connection to the March 
2000 VA examination, the appellant's dermatophytosis of the 
groin is manifested by sporadic outbreaks and exacerbations 
and by chronic discoloration of the skin.  

3.  From the March 2000 VA examination, the appellant's 
dermatophytosis of the groin is manifested by itching, 
extensive erythema, discoloration, and scaling involving the 
groin area, upper thighs, and rectum.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, and no more, 
for dermatophytosis of the hands and feet are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.118, Diagnostic Codes 7806, 7813 (2001).  

2.  The criteria for a 10 percent evaluation, and no more, 
for dermatophytosis of the groin are met from the initial 
grant of service connection to the March 2000 VA examination.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.118, Diagnostic Codes 7806, 7813 (2001).  

3.  The criteria for a 30 percent evaluation, and no more, 
for dermatophytosis of the groin are met from the March 2000 
VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Codes 7806, 
7813 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records indicated that the appellant was 
treated for tinea cruris in July 1977 and that he had 
numerous treatments for dermatophytosis of the hands and 
feet.  

In April 1996, the appellant filed a claim seeking an 
increased evaluation for dermatophytosis of the hands and 
feet, currently evaluated as 10 percent disabling, and 
service connection for dermatophytosis of the groin.  

VA examination in July 1996 revealed dermatophytosis 
particularly of the groin area and perineal area with 
exacerbations chronically.  The veteran complained of 
bleeding, which the examiner noted was thought to be from 
hemorrhoids.  He complained of itching only in connection 
with hemorrhoids.  The veteran said he treated 
dermatophytosis of the feet and groin sporadically, and it 
responded sporadically as it occurred.  Examination showed a 
hemorrhoidal tag anteriorly.  On examination, there was 
excoriation about the upper inner thighs.  The lower 
extremities were unremarkable.  The diagnoses included 
dermatophytosis particularly of the groin area and pineal 
area with exacerbations chronically.  Treatment was 
symptomatic and sporadic and there was evidence of the 
disease in the right groin, manifested by chronic 
discoloration of the skin.  

In an August 1996 rating decision, the RO in part denied the 
appellant's claim for an increased evaluation for 
dermatophytosis of the hands and feet higher than 10 percent.  

In a September 1997 rating decision, the RO granted service 
connection for dermatophytosis of the groin area, with a 
noncompensable evaluation assigned effective in April 1996.  

At a May 1999 hearing before the undersigned, the appellant 
testified that his feet had flare ups that required him to 
leave work and take 14 to 16 days off per year.  His feet 
itched, cracked, and bled, requiring that he change socks 
twice per workday.  He used powder and ointments to keep his 
feet dry.  He indicated he gave up a management position, 
with a corresponding increase in income, because he could not 
walk due to his dermatophytosis of the feet.  He also 
indicated that his hands were doing well, mainly because they 
remained dry throughout the day.  With respect to the groin 
area, he stated that his thighs were raw and tender, with 
little welts on his thighs, groin, and rectum that dried, 
cracked, split open, and bled.  He indicated that walking 
produced severe itching that was only alleviated by taking a 
shower and applying medications.  He noted that these welts 
sometimes burst and wet his pants, which required that he 
leave work.  He stated that he was beginning to see these 
welts on his stomach as well.  At this hearing, he submitted, 
accompanied by a waiver of initial RO consideration, color 
photographs documenting the swelling and discoloration of the 
feet and groin areas.  

In August 1999, the Board remanded the claims for additional 
development of the record.  The Board directed the RO to:  

? Request from the appellant necessary release(s) for any 
medical professional or facility that had treated his 
service-connected skin disorders since 1995; request 
all referenced treatment records; associate any records 
obtained with the claims file; and provide the 
appellant an opportunity to obtain and submit any such 
records if it is unable to do so.  

? Afford the appellant a VA examination of his service-
connected skin disorders when his skin disabilities are 
symptomatic and active.  

? Readjudicate the claims.  

In a September 1999 letter, the RO asked the appellant to 
provide necessary release(s) for any medical professional or 
facility that had treated his service-connected skin 
disorders since 1995.  

In a January 2000 statement, the appellant indicated that he 
had never had any kind of treatment for his service-connected 
skin disorders.  He noted, though, that he had received 
ointments and topical creams from dermatologists.  

In another January 2000 statement, the appellant stated that 
he had not had any treatment at any facility other than the 
Little Rock, Arkansas, VA Medical Center since 1995.  He also 
noted that he had never been offered any kind of treatment 
for his skin disabilities, only prescriptions.  

VA examination in March 2000 indicated that the appellant 
reported having used multiple creams and medications, as well 
as having lesions scraped and found, by his report, KOH 
positive.  He also noted that he had received radiation 
treatment to his feet, which was helpful.  He reported that 
his groin involvement was more bothersome than his feet, 
because of extreme pruritus erosion and discomfort.  
Examination revealed that his hands and fingernails were 
clear, with the exception of minimal scale on the right hand.  
His feet bilaterally had hyperkeratosis, mild erythema, and 
scales.  There was extensive "masteration" noted between 
several of the toes bilaterally, and some thickening of the 
right great toenail suggestive of concurrent nail fungal 
involvement.  His groin revealed an annular patch of erythema 
and hyperpigmentation that involved the bilateral groin onto 
his abdominal area.  His scrotum was lichenified and scaled.  
The impression was tinea pedis, onychomycosis, and tinea 
cruris.  The examiner commented that the appellant might have 
"what is considered two-foot-one-hand syndrome that is due 
to a fungal infection involving both feet and one hand only.  
The examination included color photographs showing skin 
discoloration and scaling on the feet and groin.  

In September 2000, the RO denied the claims seeking a higher 
evaluations for dermatophytosis of the hands and feet and 
dermatophytosis of the groin.  

At a January 2001 hearing, the appellant stated that his 
groin rash had moved onto his lower stomach with some 
bleeding and bursting of pustules.  Between his legs, he 
stated, his skin broke out and bled into his underwear.  He 
indicated that his groin area became moist, then dried, 
cracked, bled, and emitted a bad odor.  He also had blisters 
and bleeding on his rectum, which a private physician had 
concluded was from the service-connected dermatophytosis of 
the groin.  He reported that his feet always itched and that 
he experienced raw, rubbing pain, which resulted in 
difficulty standing at his postal service job.  He noted that 
his employer allowed him to sit and change his socks and 
clothes as necessary, but did not make any special 
arrangements to accommodate his difficulties.  He noted that 
he had taken approximately 30 days off from work in the 
previous year because of his dermatophytosis of the hands, 
feet, and groin.  Soon after the hearing, in February 2001, 
the appellant submitted a November 2000 private clinical 
record showing that the appellant had classic tinea cruris 
affecting the groin and buttocks and severe tinea pedis.  

In a May 2001 VA examination, it was noted that the appellant 
reported soreness and breakdown of his skin on his feet and a 
tinea infection of the groin and buttock areas.  Oral fungal 
medications were prescribed for these fungal infections.  
Examination revealed moderate to severely "macerated" areas 
between the second, third, fourth, and fifths toes 
bilaterally.  There was erythema and mild weeping of those 
areas.  There did not appear to be a secondary bacterial 
infection at this time.  He also had erythema and scale 
involving a wide area of the inner thighs, extending up to 
his abdomen, and around to the gluteal cleft as well.  The 
impression was moderate to severe tinea pedis with 
"maceration", tinea corporis, and tinea cruris.  The 
examiner stated that he agreed with oral anti-fungal 
treatment as the appellant had "quite extensive 
involvement."  

II.  Legal Analysis

A.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations have been adopted that 
effectuate the provisions of the VCAA and do not go beyond 
the requirements of that law.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issues, 
and whether he had the opportunity to address the issues at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining to the requirements to establish entitlement to 
higher evaluations in the service connection in statements or 
supplemental statements of the case in September 1997, August 
1998, September 2000, and May 2001.  He has been advised of 
the evidence that would support or help substantiate his 
claim in development letters in the rating decisions and in 
the statements and supplemental statements of the case, as 
well as in the August 1999 Board remand.  He has been 
accorded a VA hearing and VA examinations.  The substantive 
laws and regulations to be applied are the same as those of 
which the veteran has had notice.  There is no prejudice to 
the veteran in deciding his claim on the merits, because he 
has been told what the requirements are to establish 
entitlement to higher evaluations, has been provided ample 
opportunity to present evidence meeting those requirements, 
and has had the assistance of the RO and the Board to develop 
every possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA and its implementing regulations 
have been substantially met by VA.  As discussed below, every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Furthermore, as the determination 
herein is favorable to the appellant, it would serve no 
useful purpose to remand the claim to the RO for its 
consideration of the VCAA in the first instance.

Once the appellant completes his application for benefits, 
the salient features of the new statutory obligations provide 
that VA must provide notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim; make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claims; make every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies; and provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended as 
38 C.F.R. § 3.159).  

The Board provided the appellant with information needed to 
substantiate the claim in the August 1999 remand.  The RO 
provided the appellant with similar information in a 
September 1999 letter.  The appellant has indicated that he 
had not received any treatment other than prescriptions.  
Nonetheless, the RO obtained relevant private clinical 
records identified by the appellant, which were received in 
February 2001.  The Board sees no further action to take in 
accord with the requirements of 38 U.S.C.A. § 5103A(a), (b), 
and (c) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The record also includes VA examinations in March 
2000 and May 2001, the latter mandated by the Board's August 
1999 remand, which addressed various aspects of the claims 
herein at issue.  These examinations satisfy the 
"necessary" examination requirement of 38 U.S.C.A. § 
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  On appellate review, the Board sees no areas 
in which further development may be fruitful.  

B.  Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. pt. 4 (2001).  
If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001) (as amended, 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disabilities are rated based on the criteria of 
Diagnostic Code 7813 for dermatophytosis, which is rated as 
scars, disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.  The rating criteria 
applicable to these claims include those at Diagnostic Codes 
7805 and 7806.  See 38 C.F.R. § 4.118 (2001).  

The criteria of Diagnostic Code 7806 for eczema provide for a 
noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent evaluation for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement; and a 50 percent evaluation for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  

Other scars may be rated under the criteria of Diagnostic 
Code 7805, which should be rated on limitation of function of 
part affected.  

C.  Dermatophytosis of the Hands and Feet

As for the criteria of Diagnostic Code 7806 for eczema, the 
criteria for the next evaluation above the currently assigned 
10 percent evaluation, for a 30 percent evaluation, requires 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  The appellant testified at his May 
1999 hearing that his hands were doing well and were without 
symptoms, principally because they were dry most of the day.  
VA examination in March 2000 showed that the hands were 
clear, except for minimal scale on the right hand.  The 
appellant did not testify as to any impairment of the hands 
at the January 2001 hearing and the VA examination in May 
2001 was silent as to any symptomatology of the hands.  Thus, 
a higher evaluation cannot be assigned based on 
symptomatology involving the hands.  

As for the feet, the appellant testified at the May 1999 
hearing that his feet bleed, suggesting exudation, or the 
escape of fluid from blood vessels because of inflammation.  
Similarly, the May 2001 VA examination noted mild weeping, 
which also suggests exudation, one of the criteria for a 30 
percent evaluation.  The May 1999 and January 2001 hearings 
also showed that the appellant complained of constant 
itching, another such criterion.  The March 2000 VA 
examination reported that the appellant had mild scales on 
his feet and extensive "masteration" between the toes, 
which photographs revealed to be the scaling of dried 
lesions.  The May 2001 VA examination noted these 
"macerated" areas were of moderate to severe impairment, 
with extensive involvement.  These results of the March 2000 
and May 2001 VA examinations provide support for a finding of 
extensive lesions, another criterion for a 30 percent 
evaluation.  Finally, the photographs submitted at the time 
of the May 1999 hearing and the March 2000 VA examination 
showed scaling and discoloration, which the examination 
report described as mild erythema.  While this may not equate 
with marked disfigurement, another criterion for a 30 percent 
evaluation, that the evidence of record satisfies the other 
three criteria indicates that a 30 percent evaluation is 
warranted.  

A 50 percent evaluation may be assigned if the disability 
produces ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  There is evidence in the hearings and the 
examination reports of crusting and scaling, or exfoliation, 
produced by the feet dermatophytosis that requires medication 
and constant care.  However, the evidence does not show 
ulceration of the feet, and the photographs do not show 
exceptionally repugnant feet,  Neither does the medical 
evidence show systemic or nervous manifestations.  Thus, the 
evidence of record does not satisfy the criteria for a 50 
percent evaluation.

With respect to the criteria of Diagnostic Code 7805 for 
other scars, which should be rated on limitation of function 
of part affected, there is no indication that the appellant 
suffered a reduced function of the hands or feet as a result 
of these skin disorders.  The March 2000 and May 2001 VA 
examinations are silent as to any limitation of motion or 
ankylosis affecting the hands, wrists, fingers, ankles, and 
feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214 to 5227, 
5270 to 5274, 5276 to 5284 (2001).  Therefore, an evaluation 
higher than a 30 percent evaluation cannot be supported under 
the criteria of Diagnostic Code 7805.  

It is, therefore, the determination of the Board that the 
evidence supports a 30 percent evaluation for dermatophytosis 
of the hands and feet, and that the preponderance of the 
evidence is against an evaluation in excess of 30 percent.  

D.  Dermatophytosis of the Groin

The criteria of Diagnostic Code 7806 requires, for a 10 
percent evaluation, evidence of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
The July 1996 VA examination revealed sporadic 
dermatophytosis of the groin, including discoloration of a 
generally not exposed area of skin.  The itching and bleeding 
were noted to be due to hemorrhoids rather than the 
dermatophytosis.  These findings correspond to the criteria 
for a 10 percent evaluation.  The appellant testified at the 
May 1999 hearing that his groin area was raw and tender, with 
dried, cracked, and bleeding welts that produced severe 
itching.  This lay evidence is not, though, supported by the 
medical evidence.  The veteran has said that he did not seek 
treatment for the condition, and the July 1996 examination 
did not reveal such manifestations of disability.  This 
evidence supports no more than a 10 percent evaluation.  

The March 2000 VA examination, including photographs, and the 
May 2001 VA examination, revealed scaling and erythema in the 
groin and on the thighs and buttocks.  The May 2001 VA 
examiner furthermore described the appellant's tinea cruris 
as having "quite extensive involvement."  While this 
statement appears to have been descriptive of the entire 
dermatologic picture, it also describes the specific severity 
of the dermatophytosis affecting the groin area.  The 
evidence of itching and extensive erythema and scaling 
involving the groin area contained in the March 2000 and May 
2001 VA examinations meets the criteria for a 30 percent 
evaluation under Diagnostic Code 7806, which requires 
evidence of exudation or itching constant, extensive lesions, 
or marked disfigurement.  See Fenderson, 12 Vet. App. at 126 
(separate ratings may be assigned for separate periods based 
on the facts found, a practice known as "staged" ratings).  

For a 50 percent evaluation, the evidence must show 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  While 
the evidence during the full period of the claim indicates 
that there is exfoliation and crusting affecting the groin 
area, it does not reveal ulceration, systemic or nervous 
manifestations, or exceptional repugnancy.  Therefore, an 
evaluation in excess of 30 percent is not warranted at any 
point during the appellate process.  

With respect to the criteria of Diagnostic Code 7805 for 
other scars, which should be rated on limitation of function 
of part affected, there is no indication that the appellant 
suffers any reduced function involving his groin area as a 
result of this skin disorder.  The July 1996, March 2000, and 
May 2001 VA examinations are silent as to any limitation of 
function.  Therefore, higher evaluations cannot be supported 
under the criteria of Diagnostic Code 7805.  

It is, therefore, the determination of the Board that the 
evidence supports a 10 percent evaluation for dermatophytosis 
of the groin from the initial grant of service connection and 
that the evidence supports a 30 percent evaluation, and no 
more, for dermatophytosis of the groin from the March 2000 VA 
examination.  



ORDER

A 30 percent evaluation for dermatophytosis of the hands and 
feet is granted, subject to the applicable criteria governing 
the payment of monetary benefits.  

A 10 percent evaluation, and no more, for dermatophytosis of 
the groin is granted from the initial grant of service 
connection to the March 2000 VA examination, subject to the 
applicable criteria governing the payment of monetary 
benefits.  

A 30 percent evaluation, and no more, for dermatophytosis of 
the groin is granted from the March 2000 VA examination, 
subject to the applicable criteria governing the payment of 
monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


